Mr. Chief Justice Bailey delivered the opinion of the Court r It being admitted that the amount payable upon the membership certificate of Fletcher D. Benton is due from the Brotherhood of Railroad Brakeman, and should be paid either to Benton’s widow or to the complainant, the only question presented by this appeal is, which of these parties is legally entitled to such payment ? The decision of this question must depend upon the construction and legal effect to be given to the amendment to the constitution of the brotherhood adopted in October, 1888. It can not be doubted that the indorsement made by Benton upon his membership certificate at the time it was issued was a sufficient designation of his mother as his beneficiary, under the then existing laws of the brotherhood. In fact, this was expressly admitted at the hearing. And it is not pretended that any change was afterwards made by him in that indorsement, the fair conclusion from the facts admitted being, that it remained precisely as he wrote it, down to the time of his death. Nor is it claimed that he, by any affirmative act, except by his marriage, ever attempted to designate any other beneficiary. It is undoubtedly true that the complainant, during Benton’s lifetime, acquired, by virtue of the indorsement, no vested interest in the certificate, or in the money that might become payable thereunder. Her title to the position and rights of beneficiary became vested, if at all, at Benton’s death, and must depend upon the facts as they then existed. Martin v. Stubbings, 126 Ill. 387. It may also be conceded, perhaps, that, by the terms of the constitution adopted in 1887, the brotherhood had reserved to itself the power to so amend its rules as to modify its legal relations to its members, and even to set aside the designation of a beneficiary already made by the member, and designate another beneficiary instead. The question is, whether, upon a proper construction of the amended constitution, it must be deemed to have attempted to exercise that power in the present instance. The amended section upon which reliance is placed provides a mode,in which the members may designate their beneficiaries, or may make a second designation, and then provides as follows: “Where marriage is contracted, after the issuance of a policy, and said policy becomes payable through death, it shall be paid to the widow, or in the event of her death, to their joint issue, if any, unless otherwise ordered.” It is a recognized rule in the construction of statutes, that they should be so construed as to give them a prospective operation only, and they should be allowed to operate retrospectively only where the intention to give them such operation is clear and undoubted. We see no reason why substantially the same canon of construction should not be applied to the rules or statutes which a mutual benefit society sees fit to adopt for the government of its members. Such rules should not be so construed as to apply to and set aside acts already done under the sanction of former rules, unless it clearly and unmistakably appears that such result was intended by the authority adopting them. There is nothing in the language of the section of the amended constitution under consideration evidencing an intention to give it a retrospective operation. It does not attempt, either in terms or by necessary implication, to abrogate or set aside designations of beneficiaries already made in conformity with existing rules, but it merely provides that, “unless otherwise ordered,” that is, in the absence of -any other designation, the widow, if there is one, shall be the beneficiary. We see no reason why the words, “unless otherwise ordered,” should be so construed as to require a new designation of a beneficiary after the adoption of the amendment, so long as a valid designation was already in existence. The words apply just as readily to a designation already made as to one thereafter to be made. If the convention which adopted the amended constitution intended to make the widow the beneficiary unless another designation should be thereafter made, it would have been easy to employ language which would clearly express that intention. But the words used being such as apply just as readily to a past as to a future designation, the provision should not be so construed as to set aside valid designations already in existence, but to simply mean that, if a member, after obtaining, his certificate, marries, and the certificate becomes payable by reason of his death, his widow shall become his beneficiary, unless he has otherwise ordered, that is, unless there is in existence a valid designation of another beneficiary. Here the member had designated his mother as his beneficiary, and that designation remained in full force and unrevoked at the time of his death. This clearly constituted an order to pay the money to his mother, within the meaning of the amended constitution, and it follows that the money was payable to her and not to the widow. The judgment of the Appellate Court and the decree of the Circuit Court will be reversed, and the cause will be remanded to the Circuit Court with directions to enter a decree in favor of the complainant for the amount, principal and interest it shall find to be payable under the certificate of membership in question, according to the prayer of the bill. Judgment reversed.